Name: Council Regulation (EEC) No 1312/85 of 23 May 1985 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural policy
 Date Published: nan

 No L 137 / 22 Official Journal of the European Communities 27 . 5 . 85 COUNCIL REGULATION (EEC) No 1312 / 85 of 23 May 1985 amending Regulation (EEC) No 1837/ 80 on the common organization of the market in sheepmeat and goatmeat HAS ADOPTED THIS REGULATION : Article 1 Article 3 (4 ) of Regulation (EEC) No 1837 / 80 is hereby replaced by the following : '4 . Save where a Decision to the contrary is taken by the Council , acting by a qualified majority on a proposal from the Commission , the marketing year shall begin on the first Monday in January and end on the day preceding that day in the following year . This provision shall be applicable for the first time on 6 January 1986 .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament ( 2 ), Whereas the coincidence of the beginning of the marketing year with the beginning of the calendar year means that the prices for each marketing year can be fixed at a time when the seasonally adjusted basic price and , in most cases , the Community's average market price , are moving upwards ; Whereas Regulation (EEC) No 1 837 / 80 ( 3 ), as last amended by Regulation (EEC) No 871 / 84 ( 4 ), should be amended as a result , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE 0 ) OJ No C 67 , 14 . 3 . 1985 , p. 66 ( 2 ) OJ No C 94 , 15 . 4 . 1985 . ( 3 ) OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 4 ) OJ No L 90 , 1 . 4 . 1984 , p. 35 .